DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 19 is/are objected to because of the following informalities:
At line 7 of claim 19, “having parallel” should be replaced with “having the parallel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 11-19 and 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding the terminology “flat” and “parallel”, there does not appear to be adequate written description support for the limitations in the original disclosure as currently recited and argued as rigid uses of the terms.  The original disclosure appears to only provide support for “substantially flat” (Reference is made to Paragraph 0069 of the published application) and for the sides of the rib which is the overmolded third portion to be “substantially parallel” (Reference is made to Paragraphs 0073 of the published application), but is silent as to the parallel nature of the “branches” themselves.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16, 18-19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (US Patent 5,639,115).

an airbag chute (48) module (42) which is provided with a through-opening and forms a guide to direct an airbag deployment,
a deployment panel (44) configured to move between a through-opening closing position, in which said deployment panel covers at least partially the through-opening, and an airbag deployment position, in which said deployment panel enables the airbag deployment through the through-opening, and
at least a flexible retention net (76; Reference is made to Column 5, line 61 - Column 6, line 2) comprising a first plane-portion disposed within the airbag chute module, a second plane-portion disposed within the deployment panel, and a third portion which extends from the first plane-portion and the second plane-portion (Reference is made to Figures 4-6A and Column 6, lines 3-20),
wherein the third portion of the flexible retention net is folded flat, includes parallel branches, and comprises an overmolded area (Reference is made to Figure 6; Examiner notes that while the arguments and current limitations rely heavily on the word “flat” the only appearance of the term “flat” in the original disclosure appears in Paragraph 0069 “a folded portion of the flexible retention net 30 which is substantially folded flat”.  This disclosure does not preclude slight offsets which would be covered by Kelley et al. (Reference is made to Column 6, lines 3-20).  Examiner further notes that the sides 1A and 1B of the rib 1 are disclosed as “substantially parallel” (see Paragraph 0073 of the published application), but there does not appear to be any disclosure regarding the parallel nature of the “branches”);

wherein the body is integral with the deployment panel and the airbag chute module (Reference is made to Figure 6);
wherein the third portion of the flexible retention net is overmolded by a body and the overmolded body is integral with the deployment panel and the airbag chute module;
wherein the third portion of the flexible retention net is configured to allow a rotation of the deployment panel with respect to the airbag chute module around an axis which is substantially parallel to an intersection line between the first plane-portion and the second plane-portion of the flexible retention net;
wherein the first plane-portion, the second plane-portion, and the third portion of the flexible retention net form a T-shape;
wherein the third portion of the flexible retention net corresponds to a folded portion of the flexible retention net;
wherein the third portion of the flexible retention net has two longitudinal ends along a longitudinal direction and the overmolded area extends away from said two longitudinal ends (Reference is made to Figure 6);

wherein the overmolded area extends at least on half of the third portion of the flexible retention net along a deployment direction;
wherein the overmolded area extends on the entire third portion of the flexible retention net along a deployment direction;
wherein the deployment direction is substantially perpendicular to a longitudinal direction along which the third portion of the flexible retention net has its greatest dimension (Reference is made to Figures 1-2 and 4-6);
a trim assembly comprising an airbag system according hereto;
wherein the third portion of the flexible retention net is overmolded by a body at the overmolded area such that, during airbag deployment, the deployment panel is prevented from translating in the vertical direction with respect to the airbag chute module (Reference is made to Figures 2 and 6); and,
a method for manufacturing an airbag system according hereto, comprising:
i) providing the flexible retention net and flat folding the flexible retention net, and
ii) achieving the airbag chute module, the deployment panel, and a body by overmolding the flexible retention net with melted material, the first plane-portion of the flexible retention net being within the airbag chute module, the second plane-portion of the flexible retention net being within the deployment panel, and the third portion of the flexible retention net having parallel branches and being overmolded by the body.

In regards to claim(s) 7-10, Kelley et al. discloses the claimed limitations including an airbag system for a vehicle, comprising:

a deployment panel (44) configured to move between a through-opening closing position, in which said deployment panel covers at least partially the through-opening, and an airbag deployment position, in which said deployment panel enables the airbag deployment through the through-opening, and
at least a flexible retention net (76; Reference is made to Column 5, line 61 - Column 6, line 2) comprising a first plane-portion disposed within the airbag chute module, a second plane-portion disposed within the deployment panel, and a third portion which extends from the first plane-portion at an intersection line and from the second plane-portion at the intersection line, the intersection line extending along a three-way junction of the airbag chute module, the deployment panel, and a rib protruding along a single protrusion direction from the intersection line (Reference is made to Figure 6),
wherein:
the third portion of the flexible retention net comprises an overmolded area (area of the retention net which is overmolded),
the third portion of the flexible retention net is overmolded by a body (Reference is made to Figure 6), and
the third portion and the overmolded body form the rib (162) protruding along a single protrusion direction from an intersection line extending at a junction of the airbag chute module, and the deployment panel,

an internal face of the airbag chute module and an internal face of the deployment panel are interconnected by the base of the rib at the junction, and
an external face of the airbag chute module is joined together with an external face of the deployment panel at the junction (Examiner notes that the rib 162 only extends from the internal face);
wherein the rib extends away from the airbag chute module and the deployment panel except proximate the intersection line
wherein: the rib has a first lateral face and a second lateral face opposite to the first lateral face,
the first lateral face is adjacent to the internal face of the airbag chute module,
the second lateral face is adjacent to the internal face of the deployment panel,
the first lateral face forms an angle with the internal face of the airbag chute module which is not less than 10 degrees, and
the second lateral face forms an angle with the internal face of the deployment panel which is not less than 10 degrees (Reference is made to Figure 6);
wherein: the rib has a first lateral face and a second lateral face opposite to the first lateral face,
the first lateral face is adjacent to the internal face of the airbag chute module,
the second lateral face is adjacent to the internal face of the deployment panel,
the first lateral face is away from the internal face of the airbag chute module, except along a first junction line, and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US Publication 2012/0104732) in view of Wagner et al. (US Publication 2011/0018241).
In regards to claims 1-6, 11-16 and 18-19, An discloses the claimed limitations including an airbag system for a vehicle, comprising:
an airbag chute module (2) which is provided with a through-opening and forms a guide to direct an airbag deployment,
a deployment panel (100) configured to move between a through-opening closing position, in which said deployment panel covers at least partially the through-opening, and an airbag deployment position, in which said deployment panel enables the airbag deployment through the through-opening, and
at least a flexible retention net (200) comprising a first plane-portion (210) disposed within the airbag chute module, a second plane-portion (215) disposed within the deployment panel, and a third portion (230,240) which extends from the first plane-portion and the second plane-portion,

wherein the third portion of the flexible retention net is overmolded by a body (110) distinct (Examiner notes that distinct does not mean completely separate) from the airbag chute module and the deployment panel;
wherein the body is integral with the deployment panel and the airbag chute module (Reference is made to Figures 3-5B);
 wherein the third portion of the flexible retention net (200) is overmolded by a body (110) and the overmolded body is integral with the deployment panel (100) and the airbag chute module (via 215);
wherein the third portion of the flexible retention net is configured to allow a rotation of the deployment panel with respect to the airbag chute module around an axis which is substantially parallel to an intersection line between the first plane-portion and the second plane-portion of the flexible retention net;
wherein the first plane-portion, the second plane-portion and the third portion of the flexible retention net form a T-shape (Reference is made to Figures 3, 5A and 5B);
wherein the third portion of the flexible retention net is overmolded by a body (110) distinct (Examiner notes that distinct does not mean completely separate) from the airbag chute module and the deployment panel;
wherein the body is integral with the deployment panel and the airbag chute module (Reference is made to Figures 3-5B);

wherein the third portion of the flexible retention net is configured to allow a rotation of the deployment panel with respect to the airbag chute module around an axis which is substantially parallel to an intersection line between the first plane-portion and the second plane-portion of the flexible retention net;
wherein the first plane-portion, the second plane-portion and the third portion of the flexible retention net form a T-shape (Reference is made to Figures 3, 5A and 5B);
wherein the third portion of the flexible retention net corresponds to a folded portion of the flexible retention net;
wherein the third portion of the flexible retention net has two longitudinal ends along a longitudinal direction and the overmolded area extends away from said two longitudinal ends;
wherein the third portion has its greatest dimension in the longitudinal direction (Reference is made to Figure 2);
wherein the overmolded area extends at least on half of the third portion of the flexible retention net along a deployment direction;
wherein the overmolded area extends on the entire third portion of the flexible retention net along a deployment direction;
wherein the deployment direction is substantially perpendicular to a longitudinal direction along which the third portion of the flexible retention net has its greatest dimension (Reference is made to Figure 2);

comprising: i) providing the flexible retention net and folding the flexible retention net, and ii) achieving the airbag chute module, the deployment panel and a body by overmolding the flexible retention net with melted material, the first plane-portion of the flexible retention net being within the airbag chute module, the second plane-portion of the flexible retention net being within the deployment panel, and the third portion of the flexible retention net being overmolded by the body.

In regards to claims 1-6, 11-16 and 18-19, An discloses the claimed limitations excluding folding the flexible retention net substantially flat with substantially parallel branches.
Wagner et al. discloses an alternative flexible retention net, in particular forming a textile or film hinge and injection molding over the hinge and adjacent scrim portions (e.g. an airbag door and surrounding area);
the hinge withstanding the stress of inflation and several folded shapes that the hinge may be formed in (e.g. hinge 110 (flat fold), hinge 111 (V-fold) and hinge 112 (U-fold)); and,
wherein a portion of the flexible retention net is folded flat (Reference is made to Figures 10-12, especially hinge 110), includes parallel branches and comprises an overmolded area.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the airbag chute module of An in view of the teachings of Wagner et al. to include a textile or film as they would reduce weight while still ensuring .
Allowable Subject Matter
Claim(s) 21-22 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 3, 2022, regarding claims 1-6, 11-16, 18 and 19, have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards to the arguments directed to claim 1, Examiner maintains that the hinge (110) of Wagner et al. is fabricated as a textile or film hinge that is injection molded with other portions of the airbag device (Reference is made to Paragraphs 0021, 0055, 0065 and 0075).  The claims do not preclude the formation as disclosed in the prior art.  The limitations do not require specifics of the overmolding such as the exact location along the folded hinge or that it be a distinct overmolding separate from any other overmolding.  The arguments appear to be giving more weight to the limitations than the broadest reasonable interpretation in light of the specification would reasonably suggest to one of ordinary skill in the art.
Regarding whether the hinge is overmolded, Paragraph 0021 recites “The hinge is preferably designed as a flexible hinge, in particular a textile hinge or film hinge. This makes it especially easy to fabricate, in particular as an injection molded part.”  This section is clearly referring to the hinge (110) being formed as an injection molded part.  If there were to be no overmolding on the textile or fabric hinge itself, it would not qualify as an “injection molded part” it would simply be a fabric or textile hinge.

The specifics of the hinge structure which result in the argued deployment functionality have not been required by the limitations of the previous claim set as such the arguments directed thereto are not persuasive for the previously recited claims.
Regarding claim 23, the newly added limitations have been fully addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616